Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific immunosuppressive agent as mycophenolate); and Species B (i.e., a single and specific autoimmune disease as SLE) in the reply filed on February 10, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that in light of the Examiner’s search, Species A is expanded to include where the immunosuppressive agent is a corticosteroid such as prednisone or methylprednisone.  Also please note that the election of SLE does not result in the election of lupus nephritis as acknowledged by Applicant’s in their response received on 2/10/22.  Although, SLE is a complex systemic autoimmune disease capable of affecting any organ system including the kidney (See Chowdhary et al., Mayo Clin. Proc. 92:744-761 (May 2017) at pg. 744, col. 1, 1st paragraph; pg. 750, col. 2, last paragraph), the Examiner is interpreting that Applicants have not elected claims 32-34 given that Applicants did not elect lupus nephritis, which is the specific condition that arises in SLE when the kidneys are affected.  

Status of Claims
Claims 1-34 were originally filed on February 21, 2020. 
The amendment received on March 26, 2021, canceled claims 1-2, 4, 6, 9, 17-19, 21-25, and 30; and amended claims 3, 5, 7-8, 10-11, 15, 20, 26, 29, and 31-34.
Claims 3, 5, 7-8, 10-16, 20, 26-29, and 31-34 are currently pending and claims 3, 5, 7-8, 10-13, 15, 20, 26-27, and 31 are under consideration as claims 14, 16, 28-29, and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/047622 filed August 23, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/549,020 filed on August 23, 2017. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 5, 2020, is being considered by the examiner. 

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites, “corticosteriod” in line 2.  It is respectfully requested that claim 10 recites, ”corticosteroid” in order to utilize the correct spelling.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  claim 11 recites, “wherein the immunosuppressive agent comprises one or more of aspirin, prednisone,…and tacrolimus.”  Pursuant under MPEP § 2173.05(h), a Markush group can be recited either utilizing “selected from…a, b, and c” or “comprising a, b, or c.”  It is respectfully requested that Applicants utilize either one of the two Markush groups.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  claim 15 recites, “wherein the immunosuppressive is administered…”  It is respectfully requested that claim 15 recites, “wherein the immunosuppressive agent is administered…” in order to consistent with the scope of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 3, 5, 7-8, 10-13, 15, 20, 26-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McMinn et al., WO 2014/152134 A1 published on September 25, 2014 (cited in the IDS received on 11/5/20) in view of Neumann, et al., J. Am. Soc. Nephrol. 14:721-727 (2003) (cited in the IDS received on 11/5/20), Chowdhary et al., Mayo Clin. Proc. 92:744-761 (May 2017), and Markopoulou et al., Clin. Immunol. 148:359-368 (2013), alone or as evidenced by, Walpole et al., BMC Public Health 12:1-6 (2012).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 3 and 10-11, with respect to a method of treating a subject suffering from an autoimmune disease by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent in an amount to treat the autoimmune disease as recited in instant claim 3; with respect to where the immunosuppressive agent comprises a corticosteroid as recited in instant claim 10; and with respect to where the immunosuppressive agent comprises prednisone as recited in instant claim 11:

    PNG
    media_image1.png
    128
    605
    media_image1.png
    Greyscale

(See McMinn specification, paragraph [0006], [0008], [0044], [0081], [0083], [0099], [00108]; claims 81, 86-91) where a specific compound is 
    PNG
    media_image2.png
    146
    296
    media_image2.png
    Greyscale
. (See McMinn specification, paragraph [0060] at pg. 23; claim 63-64) (note: no stereochemistry denoted), and 
    PNG
    media_image3.png
    158
    286
    media_image3.png
    Greyscale
  (See McMinn specification, paragraph [0064] at pg. 41; [00341]; claim 66, 68).  When comparing McMinn’s C-1083 compound with instantly claims KZR-16, it is identical including the stereochemistry.  Compound C-1083 demonstrated affinity to the LMP7 proteosome subunit as depicted in Example 73 (See McMinn specification, paragraph [00721]-[00722]; Table).  Moreover, McMinn et al. teache that these compounds can be immunoproteasome (iP) inhibitors (See McMinn specification, paragraph [0080]; claim 81).  As such, the teachings of McMinn et al. suggest administering an iP inhibitor having the structure of instant KZR-16 as recited in instant claim 3.   
Regarding the amount to treat the autoimmune disease, McMinn et al. defines a “therapeutically effective amount” of a compound with respect to the subject method of treatment as referring to an amount of the compound(s) in a preparation which, when administered as part of a desired dosage 
Regarding the coadministration of an immunosuppressive agent, McMinn et al. teaches a pharmaceutical composition comprising a compound of the invention conjointly administered with a steroid such as methylprednisolone and prednisone (See McMinn specification, paragraph [00157]).  As such, the teachings of McMinn et al. satisfy administering a corticosteroid as recited in instant claim 10 and where the immunosuppressive agent is prednisone or methylprednisolone as recited in instant claim 11. Therefore, the teachings of McMinn et al. suggest treating a subject suffering from an autoimmune disease by administering to the subject (a) an iP inhibitor having the structure of KZR-16 and (b) an immunosuppressive agent such as prednisone or methylprednisolone where the amount of the iP inhibitor is administered in a therapeutically effective amount as recited in instant claim 3.  

For claims 3 and 11-13, 16, and 20, with respect to where the immunosuppressive agent is administered in an amount to treat the autoimmune disease as recited in instant claim 3; with respect to where the immunosuppressive agent is mycophenolate mofetil (MMF) as elected (See “Restriction Requirement” section above) as recited in instant claims 11 and 12; with respect to where the MMD is administered in an amount of 0.5-3 g/day based upon MMF weight as recited in instant claim 12; with respect to where the immunosuppressive agent is administered once per day or twice per day as recited in instant claim 15; and with respect to where the immunosuppressive agent is administered orally, subcutaneously, topically or intravenously as recited in instant claim 20:
McMinn et al. teaches a pharmaceutical composition comprising a compound of the invention conjointly administered with a steroid such as methylprednisolone and prednisone (See McMinn specification, paragraph [00157]).  However, McMinn et al. does not expressly teach an amount effective to treat the autoimmune disease as recited in instant claim 3 or where the immunosuppressive agent is MMF as recited in instant claims 11 and 12.  
st paragraph).  Neumann et al. teaches that promising data derived from pilot studies suggests a therapeutic potential of MMF in the treatment of SLE (See Neuman article, pg. 721, col. 1, 1st paragraph).  Given potential toxicity, MMF is usually administered at a fixed daily dose of 2 g/day divided into two applications (See Neuman article, pg. 721, col. 2, 1st paragraph) thereby constituting a specific embodiment of where the MMF is administered in an amount that lies within the claimed amount range of 0.5-3 g/day as recited in instant claim 13 and constituting where the immunosuppressive agent is administered twice per day as recited in instant claim 15.  
Neumann et al. examined the PK data for patients receiving MMF in a non-transplanting setting such as those suffering from SLE where MMF was administered to 16 renal transplant recipients and 16 patients with an autoimmune disease where 6 of the 16 patients with an autoimmune disease has SLE (See Neuman article, pg. 721, col. 1, 2nd paragraph to pg. 722, 2nd paragraph).  All patients received the standard dosage of MMF (i.e., 2 g/day in a twice daily schedule) orally for at least 10 weeks (See Neuman article, pg. 722, col. 1, 2nd to 3rd paragraph).  12 of the 16 patients of the autoimmune group received prednisone in addition to MMF (See Neuman article, pg. 722, col. 1, 2nd paragraph).  Although the data indicate that there are differences in PK between renal transplant patients and autoimmune patients, Neumann concludes that the use of therapeutic drug monitoring in patients with autoimmune disease appears to be clinically practicable and may be valuable to optimize individual immunosuppressive therapy (See Neumann article, abstract; pg. 726, col. 1, last paragraph).  Therefore, the teachings of Neumann et al. suggest administering MMF as an immunosuppressive agent in an amount for the treatment of SLE thereby constituting a specific embodiment of where the MMF is administered in an amount that lies within the claimed amount range of 0.5-3 g/day as recited in instant claim 13, constituting where the immunosuppressive agent is administered twice per day as recited in instant claim 15, and constituting where the immunosuppressive agent is administered orally as recited in instant claim 20.  
Chowdhary et al. teaches that SLE is a complex systemic autoimmune disease capable of affecting any organ system (See Chowdhary article, pg. 744, col. 1, 1st paragraph).  Chowdhary et al. st to 2nd paragraph; pg. 751, col. 1, 1st, last two paragraphs to col. 2, 1st two paragraphs).  Therefore, the teachings of Chowdhury et al. suggest utilizing corticosteroids such as prednisone and methylprednisolone and MMF for the treatment of SLE as recited in instant claims 10-13 and 20.   

	For claim 5, with respect to where the iP inhibitor is administered in an amount of 40-120 mg/day:
	McMinn et al. teaches that the actual dosage levels of the active ingredients in pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient (See McMinn specification, paragraph [00148]).  McMinn et al. teaches that typical dosage ranges can include from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (See McMinn specification, paragraph [00149]).  McMinn et al. also teaches that although the dosage will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated, the route of administration and the form of the drug, in general, a daily dosage of from 0.01 to 2000 mg of the compound is recommended for an adult human patient and this may be administered in a single dose or in divided doses (See McMinn specification, paragraph nd paragraph) thereby equating to a daily dosage ranging from about 0.62 to about 3100 mg/day.  Thus, the instantly claimed amount recited in instant claim 5 lies within the range taught by McMinn et al.  

	For claim 7, with respect to where the iP inhibitor is administered subcutaneously:
	McMinn et al. teaches that preparations of one or more compounds can be given orally, parenterally, topically or rectally (See McMinn specification, paragraph [00144]).  Administered parenterally refers to modes of administration other than enteral and topical administration including subcutaneous  (See McMinn specification, paragraph [00145]).  Thus, the teachings of McMinn et al. satisfy the claim limitation with respect to where the iP inhibitor is administered subcutaneously as recited in instant claim 7.

	For claim 8, with respect to where the iP inhibitor is administered once every 7 to 15 days:
	McMinn et al. teaches that the actual dosage levels of the active ingredients in pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient (See McMinn specification, paragraph [00148]).  The concentration of a compound will also vary depending on several factors including the dosage of the compound to be administered (See McMinn specification, paragraph [00149]).  McMinn et al. teaches that typical dosage ranges can include from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (See McMinn specification, paragraph [00149]).  McMinn et al. also teaches that although the dosage will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated, the route of administration and the form of the drug, in general, a daily dosage of from 0.01 to 2000 mg of the compound is recommended for an adult human patient and this may be administered in a single dose or in divided doses (See McMinn specification, paragraph [00150]).  Moreover, McMinn et al. teaches that the pharmaceutical composition can be administered at once or may be divided into a number of smaller doses to be administered at intervals of time, but that the precise 

	For claims 26-27, with respect to where the autoimmune disease is systemic lupus erythematosus (SLE):
	McMinn et al. teaches that the iP inhibitors including instant KZR-16 are useful for the treatment of autoimmune diseases where the autoimmune disease is SLE (See McMinn specification, paragraph [0008], [0083], [0099]; claim 91).
	Markopoulou et al. teaches that advances in the understanding of the cellular biological events that underlie SLE have led to the identification of key molecules and signaling pathways that are aberrantly expressed (See Markopoulou article, abstract).  Markopoulou et al. also teaches that the existing therapies for SLE despite being effective in suppressing disease activity, rarely offer long-term remission, and typically induce medication-related toxicity (See Markopoulou article, pg. 359, 1st paragraph).  In SLE autoantibodies produced by long-lived plasma cells are major players in disease pathogenesis and are resistant to current treatments (See Markopoulou article, pg. 8, 3rd paragraph).  A proteasome inhibitor, bortezomib, has shown efficacy in treating SLE in NZB/W F1 lupus mice by resulting in a significant reduction of both short- and long-lived plasma cells (See Markopoulou article, pg. 8, 3rd paragraph).  The proteasome inhibitor carfilzomib and the immunoproteasome inhibitor ONX 0914 showed efficacy similar to bortezomib in preventing and treating established disease in NZB/W F1 and 

	For claim 31, with respect to where the efficacy of administering the iP inhibitor and the immunosuppressive agent is greater than the efficacy of administering the iP inhibitor or the immunosuppressive agent alone:
	As discussed supra, an immunoproteasome inhibitor is known to treat SLE alone (See discussion of McMinn et al. and Markopoulou et al.)  Moreover, corticosteroids such as prednisone and/or MMF are known to treat SLE alone (See discussion of McMinn et al., Neumann et al., and Chowdhury et al.).  As such, each claimed agent is known to treat SLE individually.  It is noted that the scope of claim 31 encompasses any amount of efficacy greater than the efficacy when each agent is administered alone and not necessarily in an amount greater than the sum of the efficacy resulting from each agent individually (i.e., synergism) (See MPEP 716.02(a)(I): stating that Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)).  Therefore, without evidence to the contrary, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980);  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Thus, since the cited references teach agents that are effective in treating SLE individually, it would have been obvious to combine the two agents with the expectation that such a combination would be effective in treating SLE where such efficacy is greater than the efficacy of administering the agents individually.  Thus, combining them flows logically from their having been individually taught in prior art.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	McMinn et al. does not expressly teach a specific embodiment of a method of treating a subject suffering from an autoimmune disease by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent such as a corticosteroid in an amount to treat the autoimmune disease as recited in instant claim 3 wherein the autoimmune disease is SLE as recited in instant claims 26-27.  However, the teachings of McMinn et al., Chowdhury et al., and Markopoulou et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
McMinn et al. does not expressly teach a specific range where the iP inhibitor is administered in an amount of 40-120 mg/day as recited in instant claim 5.  However, this deficiency is cured by the teachings of McMinn et al. because the claimed amount range lies within the amount range taught by McMinn et al. as further articulated below. 
	McMinn et al. does not expressly teach a specific embodiment where the iP inhibitor is administered once every 7 to 15 days as recited in instant claim 8.  However, an ordinary skilled artisan would routinely optimize the frequency of administration in light of the teachings of McMinn et al. as further articulated below. 
	McMinn et al. does not expressly teach where the immunosuppressive agent is MMF as recited in instant claims 11-12.  However, the teachings of Neumann et al. and Chowdhury et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

	McMinn et al. does not expressly teach a specific embodiment where the autoimmune disease to be treated is SLE as recited in instant claims 26-27.  However, the teachings of McMinn et al. and Markopoulou et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a subject suffering from an autoimmune disease by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent such as a corticosteroid in an amount to treat the autoimmune disease as recited in instant claim 3 wherein the autoimmune disease is SLE as recited in instant claims 26-27, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of McMinn et al. as modified by the teachings of Chowdhury et al. and Markopoulou et al. and administer (a) KZR-16 as an immunoproteasome inhibitor in a therapeutically effective amount and (b) an immunosuppressive agent such as prednisone or methylprednisolone as a corticosteroid in an amount effective to treat an autoimmune disease such as SLE.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because corticosteroids such as prednisone was known to be administered in mild or severe SLE in a dosage of 0.25-0.50 mg/kg per day for mild SLE or 0.50-1.0 mg/kg per day for severe SLE, and because methylprednisolone was known to be administered via IV in a dosage ranging from 500-1000 mg for 3 days to treat SLE as taught by Chowdhury et al.; and because immunoproteasome inhibitors were known to demonstrate efficacy in treating SLE as taught by Markopoulou et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the combination therapy of McMinn et al. was known to include an immunoproteasome inhibitor such as KZR-KSR.

With respect to where the iP inhibitor is administered in an amount of 40-120 mg/day as recited in instant claim 5, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount range of the iP inhibitor would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 40-120 mg/day) lies within with the prior art amount range of the iP inhibitor (i.e., about 0.62 mg/day to about 3100 mg/day or 0.01 to 2000 mg).

With respect to where the iP inhibitor is administered once every 7 to 15 days as recited in instant claim 8, it is noted that McMinn et al. teaches that the dosage and frequency of administration of an iP inhibitor to treat an autoimmune disease can be varied depending on several factors.  Moreover, McMinn 
Thus, the frequency of administering the iP inhibitor to a subject is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency that the iP inhibitor should be administered needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the frequency at which the iP inhibitor is administered as suggested by McMinn et al., for treating an autoimmune disease, because an ordinary skilled artisan would have been able to utilize the teachings of McMinn et al. to obtain various frequency of administration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the frequency of administering the iP inhibitor would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the immunosuppressive agent is MMF as recited in instant claims 11-12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of McMinn et al. as modified by the teachings of Chowdhury et al. and administer a combination therapy of (a) KZR-16 as an immunoproteasome inhibitor and (b) MMF as an KSR.

With respect to where the MMF is administered in an amount of 0.5-3 g/day based upon MMF weight as recited in instant claim 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654